Citation Nr: 1416155	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Propriety of the reduction in evaluation for the right knee cruciate ligament insufficiency from 30 percent to 10 percent.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right knee arthritis.

3.  Entitlement to service connection for right knee arthritis, status post arthroplasty, to include consideration of a temporary total evaluation during a period of convalescence.

4.  Entitlement to service connection for left knee arthritis, status post arthroplasty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1977 to December 1980.  He was then a member of the Air Force Reserves until February 1987.  He was a Navy Reservist from February 1987 to February 1995.  He then joined the Air National Guard; he was a member from February 1995 to July 2006, with a period of active duty in September and October 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The May 2009 decision denied service connection for right and left knee arthroplasties, while the November 2009 decision implemented a proposed reduction in evaluation for right knee cruciate ligament insufficiency, effective from February 1, 2010.

The Board has recharacterized the issues regarding the bilateral knee disabilities to better reflect the diagnosed disabilities.  Additionally, as was noted by the Veteran's representative in a January 2014 informal hearing presentation, service connection for the underlying right knee diagnosis had been previously and finally denied, and so the question on appeal involved the threshold matter of reopening that claim.  In light of the favorable decision on that question, the Veteran is not prejudiced.

The Veteran testified at a hearing before a local hearing officer in September 2011; he did not elect to have a Board hearing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for right and left knee arthritis, status post arthroplasty, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Reduction in evaluation of the right knee was proposed in a May 2009 decision and implemented in a November 2009 decision, effective from February 1, 2010; the Veteran did not request a hearing on the reduction.

2.  Following surgery for a nonservice-connected right knee disability, actual improvement of right knee instability was shown as of April 2009, manifesting as no greater than slight instability.

3.  Service connection for right knee arthritis was denied in an unappealed December 2003 rating decision on the grounds that it pre-existed active service and no nexus to service was shown.

4.  Evidence received since December 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for proper reduction of the evaluation of right knee cruciate ligament insufficiency are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The December 2003 rating decision denying service connection for right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The criteria for reopening of a previously denied claim of service connection for right knee arthritis are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the question of the propriety of reduction, VA must comply with the notice and due process provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  

With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official noted the appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Propriety of Reduction

The Veteran has generally stated his disagreement, and reported at his September 2011 RO hearing that he felt the reduction from 30 percent to 10 percent was not proper.  It appears that he has conflated the question of evaluation of his ligamentous problem with the question of service connection (and downstream evaluation of) the right knee total replacement.  He has repeatedly mentioned, for example, entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, for surgery requiring convalescence.

However, private and VA medical records make clear that the surgery was performed due to the separate, and currently nonservice-connected, disability of right knee arthritis.  Such is the subject of the appeal addressed in the Remand section below.  Accordingly, the Board here addresses only the evaluation assigned for the right knee cruciate ligament insufficiency, and VA's compliance with due process in implementing a reduction thereof.

Service connection for the right knee cruciate ligament insufficiency was granted effective October 27, 2001, and a 10 percent evaluation was assigned under Diagnostic Code 5257.  Code 5257 provides that for knee disabilities manifested by recurrent subluxation or lateral instability, slight impairment is rated 10 percent disabling, moderate impairment is rated 20 percent disabling, and severe impairment is rated 30 percent disabling.  38 C.F.R. § 4.71a, Code 5257.

An October 2001 medical record indicated that the knee was stable to varus/valgus stress.  In November 2001, K. Cervone, M.D., found that the Veteran had reasonable stability.  On VA examination in October 2002, the Veteran reported that he had to use a knee brace and the knee was very unstable, which had been going on since October 2001.  Physical examination revealed that the mediolateral ligament was satisfactory and tight but the anteroposterior movement was loose.  Anterior and posterior drawer tests were positive.  Cruciate ligament insufficiency was diagnosed.  R. Brandt, D.O., found no instability on varus or valgus stress in July 2004.  In July 2007, R. Ference, M.D., found stable anterior and posterior varus and valgus stressors.  In June 2008, P. Greene, M.D., found +1 medial collateral laxity and +1 anterior drawer.  

In November 2008, the Veteran filed a claim or increased evaluation of the right knee ligament disability.  A VA examination was conducted in December 2008, when the Veteran complained of right knee instability and pain.  Testing showed that the medial collateral ligament had 1+ laxity, while the anterior cruciate ligament (ACL) appeared absent.  The Veteran was unsteady and guarded regarding the right knee.  Repetitive motion testing was impaired due to instability.  The examiner described the ACL as "nonfunctioning" and opined that the condition had worsened since last examined.

The Veteran underwent successful right and left total knee replacements in February 2009, due to arthritis.  

Dr. Greene found in March 2009 that he had good collateral support of each knee.  X-rays showed that the bilateral cemented total knee replacements were each satisfactory without evidence of fracture or loosening.  In June 2009, good collateral support was again noted.  

At an April 2009 VA examination, the Veteran did not report current instability.  Physical examination did show mild medial lateral looseness, but the joint was stable anteriorly and posteriorly.  

In a May 2009 rating decision, notice of which was sent that same month, the RO assigned an increased 30 percent evaluation for the right knee cruciate ligament instability, based on the December 2008 findings.  At the same time, in light of the April 2009 findings, the RO proposed to reduce that evaluation to 0 percent.  The Veteran did not file any objection to the proposal, and did not request a predetermination hearing.

Private medical records dated in October 2009 indicate that an x-ray showed the medial and lateral joint were stable on the right.  

The RO proceeded to issue a November 2009 rating decision implementing a reduction in the evaluation for right knee cruciate ligament insufficiency; the Veteran was notified that same month.  Effective February 1, 2010, the evaluation was reduced to 10 percent under Code 5257.  The veteran then filed a notice of disagreement with the reduction.

A March 2010 VA examination report noted that stability was normal. 

Upon VA examination in January 2012, the Veteran had 1+ (0-5 mm) anterior instability, normal posterior stability, and 1+ medial-lateral instability.
  
It is the policy of VA to afford assigned evaluations the greatest degree of stability possible.  However, if improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  Such revisions must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105.  The Board notes that special protections are afforded ratings which have stabilized, or which have been in place for extended periods of time.  38 C.F.R. §§ 3.344, 3.951.  Such protections do not apply here, as the 30 percent evaluation being reduced was in effect for far less than five years.

In the case of reductions in evaluations, regulations provide that VA must issue a proposed rating decision informing the Veteran of the reasons and bases for such. The Veteran then has 60 days in which to respond and submit additional evidence as to why the proposed reduction should not be implemented.  At the conclusion of those 60 days, the reduction may be implemented, effective the first day of the month following a second 60 day period from the date of notice of the final decision.  38 C.F.R. § 3.105(e).

The regulation also provides that the Veteran may request a predetermination hearing following notice of the proposed reduction; any such request must be received within 30 days of the notice of proposed reduction.  If such a request is received within the 30 days, "benefit payments shall be continued at the previously established level pending a final determination" on the proposed action.  38 C.F.R. § 3.105(i)(1).  Review of the claims file reveals no request for a hearing at any time prior to the decision implementing the reduction, and certainly not within 30 days of the proposal.

The RO proposed reduction in a May 2009 decision; the Veteran was notified of the proposal, and of his rights in connection with such, that same month.  He did submit additional medical evidence for consideration, including the private records of his surgeries in response, though his argument was aimed at his other appeals of service connection, to include entitlement to a temporary total evaluation.  More than 60 days after the proposed decision, in November 2009, the RO implemented the proposal.  The RO made the reduction effective on the correct date, as 60 days from the November 2009 decision would fall in January 2010, and February 1, 2010, is first date of the following month.  There is no question that VA complied with the due process provisions of 38 C.F.R. § 3.105.

Further, the facts of the case establish that reduction was actually warranted.  In December 2008, quite severe instability of the right knee was noted on examination.  Following surgery, however, that instability was greatly improved.  The April 2009 examiner found no more than slight instability medially, and noted complete correction of the previously identified cruciate ligament problems.  Medical findings thereafter show at worst mild instability or 1+ instability (0-5 mm) which is no more than slight.  Moderate or severe instability is not shown.  These findings correspond to no greater than a slight impairment, which warrants assignment of a 10 percent evaluation.  

Accordingly, there was sustained, material improvement that is certain to continue under the ordinary conditions of life and work as shown by multiple examinations.  
The preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 30 percent evaluation for right knee cruciate ligament instability to 10 percent, effective February 1, 2010.


New and Material

The RO proceeded directly to a decision on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for right knee arthritis was denied in a December 2003 rating decision on the grounds that the disorder pre-existed a period of active service and no nexus to service was shown.  The Veteran did not initiate an appeal of that decision nor did he submit new and material evidence within one year, and it therefore became final in December 2004.  Moreover, to the extent that service personnel records were printed in May 2010, such does not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c) (2013) as the records are not relevant to the issue of whether right knee osteoarthritis was incurred or aggravated during service.  

Since December 2003, the Veteran has submitted an August 2011 statement from one of his treating doctors.  Dr. KRC stated that the service connected cruciate ligament injury "contributed to the deterioration of the right knee" and led eventually to the February 2009 arthoplasty.

This opinion is new in that it was not considered in connection with the December 2003 denial and is not cumulative or redundant of evidence already of record.  It is material because ti directly addresses the unestablished service connection element of a nexus, and raises a reasonable possibility of substantiating the claim.  Reopening of the previously denied claim is therefore warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reduction of the 30 percent evaluation for right knee cruciate ligament instability to 10 percent, effective February 1, 2010, was proper.

New and material evidence having been submitted, the previously denied claim of service connection for right knee arthritis is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required with regard to the claims of service connection for right and left knee arthritis, to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Unfortunately, the January 2012 examination afforded the Veteran in relation to his right and left knee service connection claims is not adequate, an remand is necessary to cure the deficiencies.

With regard to the right knee, the examiner stated that it was "well accepted" that arthritis was related to ACL tears, and developed over years.  He opined that because severe arthritis was found at the time of the Veteran's service-connected ACL tear, the tear could not have caused the arthritis.  However, he failed to address whether the ACL tear aggravated, or worsened beyond natural progression, the arthritis from that point forward.  Remand is required to secure such an opinion.  

Regarding the left knee, the examiner opined that the current left knee disability was not caused or aggravated by service or a service-connected disability, specifically the right knee.  He stated that based on his examination and findings from March 2010 and April 2009 examinations, there was "no biomechanical relationship" between the knees.  In other words, the examiner appears to find the lack of antalgic gait due to the right knee disability rendered a causal relationship unlikely.  However, the examination findings he cites all stem from after the February 2009 arthroplasties.  Records from prior to the surgeries do show some degree of limping. The examiner therefore considered an incomplete or inaccurate factual basis in rendering his opinion, and remand is required for an opinion which contemplates the actual facts of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA joints opinion from the same examiner who conducted the January 2012 examination; if that examiner is not available, an equally qualified provider may be contacted.  Physical examination is not required; a review of the claims file will suffice.

The examiner must review the claims file and address the following:

a) Did the service-connected right knee cruciate ligament tear at least as likely as not (50 percent probability or greater) aggravate (i.e., worsen) the right knee arthritis which existed in October 2001 beyond the natural progression of that disease?  In other words, did the ACL tear worsen the severity of the arthritis which eventually led to a right knee arthroplasty?

b)  Did the service-connected right knee cruciate ligament tear at least as likely as not (50 percent probability or greater) cause or aggravate (worsen beyond natural progression) left knee arthritis?  The examiner's attention is directed to the pre-February 2009 records showing some degree of antalgic gait related to the service-connected right knee ACL insufficiency.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


